internal_revenue_service number release date index number ------------------------ -------------------------- -------------------------------------- --------------------------------- in re ---------------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc corp - plr-115913-04 date date distributing ---------------------------------------- ---------------------------------------- ------------------------------------------------------------- controlled ------------------------------------------------------------------- ---------------------------------------------------------- controlled --------------------------------------------- ----------------------------------------------- ------------------------------ ------------------------- -------------------------------------------------------------- new parent ------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------ fsub2 ------------------------------------------------------------------ ---------------------------------------------------------- fsub3 ---------------------------------------------------------------------------- ------------------------------------------------------------- c1sub1 ------------------------------------------------------------------- ---------------------------------------------------------- c1sub3 ------------------------------------------------------------------- -------------------------------- -------------------------- ---------------------------------------------- ----------- ---------------------------- ------------------------------------------------------- plr-115913-04 ---------------------------------------------------------- c1fsub1 ---------------------------------------------------------------------------- ---------------------------------------------------------- country a authority dear ----------------- --------- this letter responds to your letter dated date in which you requested supplemental rulings to our initial ruling letter dated date plr-147741-03 the prior letter_ruling the prior letter_ruling addresses the federal_income_tax consequences of a proposed transaction under sec_355 of the internal_revenue_code the code consisting of a domestication and distributions the domestication and distributions have not yet been consummated capitalized terms not defined in this letter retain the meanings assigned in the prior letter_ruling and the facts and representations set forth in the prior letter_ruling are hereby incorporated except as modified below for purposes of the supplemental rulings additional information was submitted in letters dated april and date transaction in the prior letter_ruling these modifications are necessary to accelerate the timing of some of the steps in the proposed transaction to take advantage of the increase in share price that is expected to result from the domestication and distributions also it is necessary to receive a ruling from the authority on some of the steps in the proposed transaction and the ruling may not be received in time to permit the domestication and distributions to occur as soon as is desirable consequently in order to accomplish the domestication and distributions in the shortest possible time frame the proposed transaction is being revised so that the distributions will be effected immediately after the domestication accordingly the steps in the proposed transaction described in the prior letter_ruling have been modified the proposed modified transaction to occur as follows fsub3 collectively the modified distributions new parent will form new controlled a corporation new controlled in turn will form new c1sub1 and new c1sub1 will form new c1sub3 new c1sub3 you have proposed modifications to some of the steps in the proposed distributing will distribute all the shares in controlled and fsub2 to ii i v vii fsub3 will distribute note to new parent vi new parent will contribute note to new controlled as capital iii c1sub3 will sell all of its interests in c1fsub1 to new c1sub3 for a iv controlled will redeem the approximately e percent of its shares held plr-115913-04 will file an election under sec_301_7701-3 to be treated as a corporation for tax purposes promissory note note directly by fsub3 for a newly issued note of approximately equal value note controlled will merge new c1sub1 into c1sub1 c c1sub1 will contribute all of the interests in new c1sub3 to c1sub3 and new c1sub3 will file an election under sec_301_7701-3 to be treated as a disregarded_entity in connection with steps vii a through c as described in the prior letter_ruling the receivable and payable positions with respect to note sec_1 and will be owned by the same corporate entity and will therefore be cancelled capital proposed modified transaction as recast below in ruling below viii fsub3 will distribute the fsub2 stock to new parent as a reduction of the taxpayer made the following representations in connection with the a new parent will merge new controlled into controlled b all transfers of property made in connection with the proposed modified transaction were made in exchange for stock or property with a fair_market_value approximately equal to the property exchanged therefor a b c d any indebtedness owed by either controlled or controlled to distributing after the proposed modified transaction will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by new parent as the sole shareholder of fsub3 as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business a business b business c and business d business e and business f is representative of each business’ present operations and there have been plr-115913-04 no substantial operational changes since the date of the last financial statements submitted immediately after the modified distributions at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of fsub1 which is a controlled_corporation directly engaged in the active_conduct of business a immediately after the modified distributions fsub1 will be directly engaged in business a through its ownership of a b percent partnership_interest in fp2 the value of the b percent partnership_interest will satisfy the active trade_or_business requirements of sec_355 and have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of fsub1 immediately after modified distribution over percent of the gross assets of controlled will consist of the stock of c1sub5 and c1sub1 c1sub5 will be directly engaged in business d business e and business f and not less than five percent of the total fair_market_value of the gross assets of c1sub5 will be used in the conduct of business d business e and business f c1sub1 will be indirectly engaged in business c through its ownership of all of the interests in c1sub3 the value of which represents over percent of the total fair_market_value of the assets of c1sub1 c1sub3 will be directly engaged in business c through its b percent ownership_interest in fp4 a partnership for tax purposes and not less than five percent of the total fair_market_value of the gross assets of c1sub3 will consist of its partnership_interest in fp4 immediately after modified distribution controlled will be directly engaged in business b through its b percent partnership_interest in fp5 not less than five percent of the total fair_market_value of the gross assets of controlled will consist of its partnership_interest in fp5 following the modified distributions distributing controlled and controlled will each continue the active_conduct of its business independently and with its separate employees the modified distributions the domestication will significantly enhance the stock value of new parent to make continued acquisitions raise funds and retire debt the modified distributions are motivated in whole or substantial part by this corporate business purposes coupled with e f g h i j plr-115913-04 k l m n o p q r s t there is no plan or intention by new parent as the sole shareholder of fsub3 to sell exchange transfer by gift or otherwise dispose_of their stock in or securities of either distributing controlled or controlled after the modified distributions there is no plan or intention by distributing controlled or controlled directly or through a subsidiary_corporation to purchase any of its outstanding_stock after the modified distributions there is no plan or intention to liquidate distributing controlled or controlled to merge distributing controlled or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing controlled or controlled after the modified distributions except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing if any each equals or exceeds the sum of the liabilities assumed by controlled respectively plus any liabilities to which the transferred assets are subject the liabilities assumed in the proposed modified transaction and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred no assets will be transferred by distributing to controlled or controlled in connection with the proposed modified transaction distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction distributing controlled and controlled each uses the accrual_method of accounting for tax purposes payments made in connection with all continuing transactions if any between distributing controlled and or controlled will be on terms and conditions believed by the relevant parties to be comparable to terms and conditions obtainable in similar transactions with unaffiliated third- parties bargaining at arm's-length no parties companies as defined in sec_368 and iv the proposed modified transaction are to investment distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing controlled or plr-115913-04 u v w x y controlled to make an s_corporation_election pursuant to sec_1362 the times during five-year period preceding at all the modified distributions greater than five-percent shareholders have not purchased at least percent of the aggregate combined voting power and aggregate value of outstanding distributing stock within the meaning of sec_1_355-6 management of distributing has no actual or deemed knowledge that any less-than-five-percent shareholder acquired stock_or_securities in distributing by purchase during the five- year period preceding the modified distribution within the meaning of sec_355 and the transfer by distributing’s shareholders of all of the stock of distributing to new parent solely in exchange for stock of new parent will qualify as a tax-free transaction under sec_351 for federal_income_tax purposes immediately after for purposes of sec_355 the modified distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the modified distributions immediately after for purposes of sec_355 the modified distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled or controlled stock that was either i acquired by purchase as defined in sec_355 or during the five-year period determined after applying sec_355 ending on the date of the modified distributions or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the modified distributions the modified distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing controlled or controlled plr-115913-04 z aa bb cc dd neither distributing fsub1 nor controlled is a passive_foreign_investment_company as defined in sec_1297 distributing fsub1 and controlled will each become a cfc as defined in sec_957 as a result of the domestication immediately before modified distribution items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations the transfer by controlled to c1sub5 of approximately k percent of the common_stock and all of the preferred_stock of c1sub6 and all of the stock of c1sub7 solely in exchange for actual or constructive shares of c1sub5 stock followed by the conversions under state a law of c1sub7 and c1sub6 to smllcs disregarded as separate from c1sub5 for tax purposes will qualify as tax-free reorganizations defined in sec_368 in which no gain_or_loss will be recognized the conversions under state law or mergers or other transformation into smllcs of c1sub9 c1sub10 c1sub11 c1sub12 c1sub13 c1sub14 and c1sub18 will qualify as tax-free liquidations under sec_332 and sec_337 in which no gain_or_loss will be recognized the upstream mergers of c1sub19 c1sub20 c1sub21 and c1sub8 into c1sub5 will qualify as tax-free liquidations under sec_332 and sec_337 in which no gain_or_loss will be recognized ee controlled is not a united_states_real_property_holding_corporation as defined in sec_897 and has not been a united_states_real_property_holding_corporation during the five-year period ending on the date of modified distribution ff distributing and controlled are and will be corporations within the meaning of sec_7701 after the modified distributions gg new parent as the sole shareholder of fsub3 will be a sec_1248 shareholder with respect to each of distributing and controlled within the meaning of sec_1_367_b_-2 immediately before and immediately after the modified distributions hh the notice requirements of sec_1_367_b_-1 will be met for the modified distributions plr-115913-04 ii following modified distribution each shareholder of distributing who is a united_states_shareholder as defined in sec_951 will compute its predistribution and postdistribution amount with respect to distributing and controlled as defined under sec_1_367_b_-5 and to the extent the predistribution amount exceeds the postdistribution amount with respect to either distributing or controlled the united_states_shareholder will make basis adjustments and recognize income if any as required under the applicable treasury regulations following modified distribution each shareholder of distributing who is a united_states_shareholder as defined in sec_951 will compute its predistribution and postdistribution amount with respect to distributing and controlled as defined under sec_1_367_b_-5 and to the extent the predistribution amount exceeds the postdistribution amount with respect to either distributing or controlled the united_states_shareholder will make basis adjustments and recognize income if any as required under the applicable treasury regulations jj based solely on the information submitted and the representations set forth above we rule that ruling contained in the prior letter_ruling is withdrawn and the following ruling is substituted therefor step i will be treated as if distributing distributed all of its controlled common_stock to new parent modified distribution and all of its controlled common_stock to new parent modified distribution in addition we rule that the above changes will have no effect on the rulings contained in the prior letter_ruling restated below and such rulings will remain in full force and effect no gain_or_loss will be recognized by distributing upon the modified distributions sec_355 no gain_or_loss will be recognized by and no amount is included in the income of new parent upon the receipt of the stock of controlled and controlled sec_355 except as stated in rulings and the aggregate basis of the distributing controlled and controlled shares in the hands of new parent immediately after the modified distributions will be the same as the aggregate basis of the distributing stock in the hands of new parent immediately before the modified distributions allocated between the distributing controlled and controlled stock in proportion to the fair_market_value of each in plr-115913-04 accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled and controlled stock in the hands of new parent will include the holding_period of the distributing shares with respect to which the modified distributions will be made provided the distributing shares are held as a capital_asset by new parent on the date of the modified distributions sec_1223 modified distribution will be a distribution to which sec_1 b - c b -5 a b -5 c and b -5 f apply if new parent’s postdistribution amounts as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than new parent’s predistribution amounts respectively as defined in sec_1 b - e with respect to distributing or controlled new parent’s basis in such stock immediately after modified distribution must be reduced by the amount of the difference however new parent’s basis in its stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero new parent must instead include such amount in income as a deemed_dividend from such corporation if new parent reduces it basis in the stock of distributing or controlled or has an inclusion with respect to such stock new parent shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 modified distribution will be a distribution to which sec_1 b - c b -5 a b -5 c and b -5 f apply if new parent’s postdistribution amounts as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than new parent’s predistribution amounts respectively as defined in sec_1 b - e with respect to distributing or controlled new parent’s basis in such stock immediately after modified distribution must be reduced by the amount of the difference however new parent’s basis in its stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero new parent must instead include such amount in income as a deemed_dividend from such corporation if new parent reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock new parent shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 under other provisions of the code and income_tax regulations other than those no opinion is expressed about the tax treatment of the proposed transaction plr-115913-04 expressed in the prior letter_ruling or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above ruling or those rulings set forth in prior letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be forwarded to the taxpayer and another authorized representative cc sincerely associate chief_counsel corporate by ___________________________ victor l penico senior counsel branch
